DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The amendment filed on 05/25/2022 has been entered and fully considered. Claims 1-20 remain pending in the application, where Claims the independent claims have been amended.


Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email, on 06/07/2022, following a telephone interview with Attorney B. Bathurst (Reg. No. 51442) on 06/06/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) -- A method for spectroscopy comprising:
	illuminating, with a tunable laser, an analyte with first light, the first light having a first excitation wavelength;
	detecting, with a filtered sensor, a first Raman signal, the filtered sensor being a single photon avalanche diode array detector;
	illuminating, with the tunable laser, the analyte using second light, the second light having a second excitation wavelength, the second excitation wavelength being larger than the first excitation wavelength by a first predetermined increment;
	detecting, with the filtered sensor, a second Raman signal, the second Raman signal being shifted from the first Raman signal by a second predetermined increment;
	illuminating, with the tunable laser, the analyte using third light, the third light having a third excitation wavelength, the third excitation wavelength being larger than the second excitation wavelength by the first predetermined increment;
	detecting, with the filtered sensor, a third Raman signal, the third Raman signal being shifted from the second Raman signal by the second predetermined increment, wherein the first Raman signal, the second first Raman signal, and the third Raman signal are directly passed by a beam splitter from the analyte to the filtered sensor;
	constructing a Raman spectrum, with a computing system, using the first Raman signal, the second Raman signal, and the third Raman signal; and
	determining at least one molecule of the analyte, with the computing system, using the Raman spectrum and a database of predetermined Raman spectra.--

Claim 11. (Currently Amended) -- A system for spectroscopy comprising:
	a processor; and
	a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to perform a method, the method comprising:
		illuminating, with a tunable laser, an analyte with first light, the first light having a first excitation wavelength;
		detecting, with a filtered sensor, a first Raman signal, the filtered sensor being a single photon avalanche diode array detector;
		illuminating, with the tunable laser, the analyte using second light, the second light having a second excitation wavelength, the second excitation wavelength being larger than the first excitation wavelength by a first predetermined increment;
		detecting, with the filtered sensor, a second Raman signal, the second Raman signal being shifted from the first Raman signal by a second predetermined increment, wherein the first Raman signal, the second first Raman signal, and the third Raman signal are directly passed by a beam splitter from the analyte to the filtered sensor;
		illuminating, with the tunable laser, the analyte using third light, the third light having a third excitation wavelength, the third excitation wavelength being larger than the second excitation wavelength by the first predetermined increment;
		detecting, with the filtered sensor, a third Raman signal, the third Raman signal being shifted from the second Raman signal by the second predetermined increment;
	constructing a Raman spectrum using the first Raman signal, the second Raman signal, and the third Raman signal; and
	determining at least one molecule of the analyte using the Raman spectrum and a database of predetermined Raman spectra.--

Claim 20. (Currently Amended) --  A system for spectroscopy comprising:
	means for illuminating an analyte with first light, the first light having a first excitation wavelength;
	means for detecting a first Raman signal, a filtered sensor being a single photon avalanche diode array detector;
	means for illuminating the analyte using second light, the second light having a second excitation wavelength, the second excitation wavelength being larger than the first excitation wavelength by a first predetermined increment;
	means for detecting a second Raman signal, the second Raman signal being shifted from the first Raman signal by a second predetermined increment;
	means for illuminating the analyte using third light, the third light having a third excitation wavelength, the third excitation wavelength being larger than the second excitation wavelength by the first predetermined increment;
	means for detecting a third Raman signal, the third Raman signal being shifted from the second Raman signal by the second predetermined increment, wherein the first Raman signal, the second first Raman signal, and the third Raman signal are directly passed by a beam splitter from the analyte to [[a]] the filtered sensor;
	means for constructing a Raman spectrum using the first Raman signal, the second Raman signal, and the third Raman signal; and
	means for determining at least one molecule of the analyte using the Raman spectrum and a database of predetermined Raman spectra.--

All the other claims are entered as filed by Applicants on 5/25/2022.

Response to Arguments
3- As for the 35 USC § 103 rejections, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the novelty and obviousness rejections.

Allowable Subject Matter

4- Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 11, 20 and method claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A system for spectroscopy comprising: means for illuminating an analyte with first light, the first light having a first excitation wavelength; a filtered sensor being a single photon avalanche diode array detector; means for illuminating the analyte using second light, the second light having a second excitation wavelength, the second excitation wavelength being larger than the first excitation wavelength by a first predetermined increment; means for detecting a second Raman signal, the second Raman signal being shifted from the first Raman signal by a second predetermined increment; -6-7883USmeans for illuminating the analyte using third light, the third light having a third excitation wavelength, the third excitation wavelength being larger than the second excitation wavelength by the first predetermined increment; means for detecting a third Raman signal, the third Raman signal being shifted from the second Raman signal by the second predetermined increment, wherein the first Raman signal, the second first Raman signal, and the third Raman signal are directly passed by a beam splitter from the analyte to a filtered sensor; means for constructing a Raman spectrum using the first Raman signal, the second Raman signal, and the third Raman signal; and means for determining at least one molecule of the analyte using the Raman spectrum and a database of predetermined Raman spectra.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Atabaki, Nguyen, Xie and Veltz . However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886